18 N.Y.3d 943 (2012)
967 N.E.2d 690
944 N.Y.S.2d 466
2012 NY Slip Op 68301
MARILYN C. DeCRESCENTE, Respondent,
v.
CATHOLIC CHARITIES OF THE DIOCESE OF ALBANY et al., Defendants and Third-Party Plaintiffs-Appellants.
COUNTY OF WASHINGTON et al., Third-Party Defendants-Respondents, et al., Third-Party Defendant.
Motion No: 2011-1301.
Court of Appeals of New York.
Submitted December 12, 2011.
Decided March 27, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order affirming so much of the Supreme Court order as dismissed the third-party complaint as against Fort Edward Victorian, Inc. and County of Washington, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portions of the Appellate Division order sought to be appealed from do not finally determine the action within the meaning of the Constitution.